Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                            FORT PIERCE DIVISION


  Luda Cannon
                                    :
             Plaintiff,             :
                                    :         Case No.
   vs.                              :
                                    :
   LOVE'S TRAVEL STOPS & COUNTRY    :
   STORES, INC.                     :
                                    :
             Defendant.             :
   _________________________________


                                   COMPLAINT

  Plaintiff residing at 524 West Main St. Maple Shade, New Jersey

  Hereby sues the Defendant LOVE'S TRAVEL STOPS & COUNTRY STORES, INC.

  a Florida corporation for Injunctive Relief, attorney’s fees,

  litigation expenses, and costs pursuant to the Americans with

  Disabilities Act, 42 U.S.C. sec.        12181 et seq. (ADA) and for

  Injunctive Relief, damages attorney fees litigation expenses and

  costs pursuant to the Americans with Disabilities Act.


                     THE ADA’S FUNDAMENTAL EFFECT ON
                     ACCESS TO PUBLIC ACCOMMODATIONS.

         The   ADA   mandates   fundamental    changes    in   the   historical

  treatment of persons with disabilities and specifically requires

  that    public     accommodations    include    a      failure     to   remove

  architectural barriers that are structural in nature in existing

  facilities. . . where such removal is readily achievable, 42 U.S.C.
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 11



  § 12182(b)(c).       Congress enacted the law because of its deep

  concern with the “alarming degree of non-participation in public

  life by persons with disabilities.             It found a “sobering picture

  of   an   isolated and       secluded   population” in     which     the “large

  majority”     of   persons    with   disabilities    do   not   go   to   public

  accommodations.      H.R. Rep. No. 101-485(II), 34 (1990), reprinted

  in 1990 U.S.C.C.A.N. 303, 316.              Predominate among the causes of

  this social isolation were “architectural barriers” to access. Id.

  at 385.


            Nanni v. Aberdeen Marketplace. 878F.3d. 447,457
            (4th Cir. 2017) the court explained the purpose
            of active enforcement of the ADA.
            Moreover, under our system, all citizens are
            obliged to obey the law to aid law enforcement
            efforts. In various situations, citizens are
            required by law to report violators to the proper
            authorities. See,e.g.,       18 U.S.C. sec. 4
            (requiring citizens to report felony offenses to
            judges and other authorities.) As Supreme Court
            acknowledged several years ago, the “enforcement
            [of civil rights laws] would prove difficult”
            and our country will be obliged “to rely in part
            upon private litigation as a means of securing
            broad compliance.” See Newman v. Park Entrers.,
            390 U.S. 400, 401, (1968). That very principle
            is also embodied in the ADA. See Dudley, 333 F.
            3d at 306-07 (discussing importance of private
            litigation in achieving broad compliance with
            ADA.


    First Count

  1.    Plaintiff, is an individual whom is a citizen residing at 524

  West Main Street. Maple Shade Burlington County, New Jersey. For
                                          2
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 11



  approximately five months she resides in Florida and is a frequent

  traveler to Fort Pierce and the Defendants’ business.

  2.    Defendant’s business Love’s Travel Stop/ Country stores Inc.

  is public accommodation, located at 7150 Okeechobee Rd.

  Fort Piers, Florida 34945. It contains a gas station a connivance

  store and a Arby’s. Venue is properly located in this district the

  property which is the subject of this case of is in Florida. The

  Defendants’ property is located in St. Lucie County and does

  business within this judicial district.

  3.    Pursuant to 28 U.S.C. sec 1331 and 28 U.S.C. sec 1343, this

  Court has been given original jurisdiction over actions which arise

  from the Defendants’ violations of Title III of the Americans with

  Disabilities Act, 42 U.S.C. sec 12181 et seq.

  4.    Plaintiff Cannon qualifies as an individual with disabilities

  as   defined   by   the   ADA.   She   has   orthopedic   and   neurological

  disabilities. Plaintiff ambulates by means of a walker and manual

  wheelchair and is unable to walk without assistance. She has reduced

  ability to push and pull. She also has a heart disability and is a

  kidney transplant survivor.

  5.    Defendant owns, leases, leases to, or operates a place of

  public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201(a) and 36.104.              Defendant is

  responsible for complying with the obligations of the ADA.                The

  place of public accommodation that the Defendant owns, operates,

                                         3
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 11


  leases or leases is located at 7049 Okeechobee Rd. Fort Pierce,

  Florida 34945.

  6.   Cannon has a realistic, credible, existing and continuing threat

  of discrimination from the Defendant’s non-compliance with the ADA

  with respect to this property as described but not necessarily

  limited     to   the   allegations   of   this   complaint.    Plaintiff   has

  reasonable grounds to believe that he will continue to be subjected

  to discrimination in violation of the ADA by the Defendant. Cannon

  desires to visit the subject public accommodation not only to avail

  himself of the goods and services available at the property but to

  assure himself that this property is in compliance with the ADA so

  that he and others similarly situated will have full and equal

  enjoyment of the property without fear of discrimination.

  7.    The    Defendant     has   discriminated     against    the   individual

  Plaintiff by denying her access to, and full and equal enjoyment

  of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the buildings and services as prohibited by 42

  U.S.C. sec' 12182 et seq.

  8.   The Defendant has discriminated, and is continuing                     to
  discriminate, against the Plaintiff in violation of the ADA by

  failing to, inter alia, have accessible facilities by January

  26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less). A preliminary

  inspection of Defendants property has shown that violations

  exist.    These violations that personally encountered, and which

                                            4
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 11


  were verified by an ADA expert, indicated but are not limited to:

  9.     The Plaintiff has on many occasions enjoyed the services of the

  Defendant on her way back and from New Jersey in that the Defendants

  business is adjacent to the Florida Turnpike as well

  as interstate 95. Plaintiff is a patron and fond of the brand of

  Dunkin Donuts which is the Defendants’ public accommodation. She also

  stops there to enjoy the beaches of Vero Beach and the fruits of

  Indian River County which is on the way and near the defendant. She

  also has visited intentionally as a tester as well as a patron to

  ensure compliance with the ADA pursuant to. Houston v. Marod

  Supermarkets, 733. F. 3d 1323 (11th cir. 2013). As stated she has

  been a patron on many occasions including May 9, 2020; May 2, 2020

  and April 29, 2020 AND October 24, 2020

  10.    Her ability to use the public accommodation was greatly

  impaired because of physical barriers.

  11.    Below mentioned is the following barriers:

  12.    Exterior:

  Exterior routes into the store and from the commons

  and parking.

       a. There is no accessible route within the site from        parking

          spaces and accessible parking public streets and sidewalks;

          public transportation. ADAAG 206.2.1.

       b. The public accommodation ADAAG 206, 206.2 Specially, the route

         provided to the entrances has physical barriers. containing of

         too steep slopes and cross slopes without a         level landing in
                                        5
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 11


         violation ADAAG 206, 206.2, 401, 402,403, 404, 405, 406, et

         al. These barriers impair her use of the defendant’ services.


  13.     Bathrooms.


  The bathroom is not accessible including dpprs that are too heavy



        The bathroom is not accessible having doors too heavy and

        loses too quickly with lack of maintance and hardware.

  14.     Parking.

  There is no accessible parking in that the space provided for

  the disabled is on a slope that exceeds 2%. ADAAG 502.4.

  15.    Interior door.

     a. There is an improper route clearance from the interior door

         into   from the general stor because of an ATM machine.         ADAAG

         4.3.2(4) and 28 CFR sec 36.211.


  Maintenance.

     a. The accessible features of the facility are not maintained,

         creating barriers to access for the Plaintiff, as set forth herein,

         in violation of §28 CFR §36.211.


  16.    All of the foregoing violations are violations of the 2010

  Standards for Accessible Design, as well as the 1991 Standards, as

  promulgated by the U.S. Department of Justice.

  17.    The foregoing discriminatory violations described in are not

  an exclusive list of the Defendants’ ADA violations.               Plaintiff

                                        6
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 11


  requires     the    inspection     of    the     Defendants’     place    of     public

  accommodation       in   order   to     photograph    and     measure    all   of   the

  discriminatory acts violating the ADA and all of the barriers to

  access. The individual Plaintiff and all other individuals similarly

  situated, have been denied access to, and have been denied the

  benefits of services, programs and activities of the Defendants

  buildings and its facilities, and have otherwise been discriminated

  against and damaged by the Defendant because of the Defendants ADA

  violations, as set forth above.            The individual Plaintiff, and all

  others      similarly      situated       will    continue      to      suffer      such

  discrimination, injury and damage without the immediate relief

  provided by the ADA as requested herein. In order to remedy this

  discriminatory situation, the Plaintiff requires an inspection of

  the Defendants’ place of public accommodation in order to determine

  all    of   the    areas   of    non-compliance       with    the    Americans      with

  Disabilities Act.

  18.    Defendant has discriminated against the individual Plaintiff

  by denying him access to full and equal enjoyment of the goods,

  services, facilities, privileges, advantages and/or accommodations

  of its place of public accommodation or commercial facility in

  violation of 42 U.S.C. sec 12181 et seq. and 28 CFR 36.302 et seq.

  Furthermore, the Defendant continues to discriminate against the

  Plaintiff, and all those similarly situated by failing to make

  reasonable modifications in policies, practices or procedures, when

  such   modifications       are   necessary to        afford    all offered       goods,
                                             7
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 11


  services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts

  that may be necessary to ensure that no individual with a disability

  is    excluded,      denied    services,    segregated        or    otherwise         treated

  differently       than    other   individuals       because        of    the    absence      of

  auxiliary aids and services.

  19.    Plaintiff is without adequate remedy at law and is suffering

  irreparable harm.         Considering the balance of hardships between the

  Plaintiff      and    Defendant,     a     remedy      in    equity       is     warranted.

  Furthermore,      the    public   interest       would      not    be    disserved      by    a

  permanent      injunction.        Plaintiff      has   retained         the     undersigned

  counsel and are entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. sec

  12205 and 28 CFR 36.505.

  20.    Defendant is required to remove the existing architectural

  barriers to the physically disabled, when such removal is readily

  achievable for its place of public accommodation that have existed

  prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if

  there    has   been      an   alteration    to    Defendants’           place    of   public

  accommodation since January 26, 1992, then the Defendant is required

  to ensure to the maximum extent feasible, that the altered portions

  of the facility are readily accessible to and useable by individuals

  with disabilities, including individuals who use wheelchairs, 28

  CFR 36.402; and finally, if the Defendant’s facility is one which

  was designed and constructed for first occupancy subsequent to
                                              8
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 11


  January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

  facility must be readily accessible to and useable by individuals

  with disabilities as defined by the ADA.

  21.   Notice   to   Defendant   is   not   required    as   a   result   of   the

  Defendant’s failure to cure the violations by January 26, 1992 (or

  January 26, 1993, if Defendant has 10 or fewer employees and gross

  receipts of $500,000 or less).       All other conditions precedent have

  been met by Plaintiff or waived by the Defendant.

  22.   Pursuant to 42 U.S.C. ' 12188, this Court is provided with

  authority to grant Plaintiff Injunctive Relief, including an order

  to require the Defendant to alter the subject public accommodation

  to make those facilities readily accessible and useable to the

  Plaintiff and all other persons with disabilities as defined by

  the ADA; or by closing the facility until such time as the

  Defendant cures its violations of the ADA.            The Order shall

  further require the Defendant to maintain the required assessable

  features on an ongoing basis, and to require the institution of a

  policy that requires Defendant to maintain its accessible

  features.

  23. The Plaintiff will return and enjoy the services of the

  Defendant on her way back to New Jersey in that the Defendants

  business is adjacent to the Florida Turnpike as well as interstate

  95 in that she is a patron and fond of the brand of Dunkin Donuts.

  She also intends to stop there to enjoy the beaches of Vero Beach

  which is on the way and near the defendant. She also to return in
                                        9
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 11


   November to enjoy the new crop of oranges in Indian River County.

   She also intends to be a tester as well as a patron to ensure

   compliance with the ADA and will return on many occasions

   including the Thanksgiving weekend. Houston v. Marod Supermarkets,

   733. F. 3d 1323 (11th cir. 2013).

   19. The plaintiff assets the right to seek relief under

   administrative remedies        the law of Florida including damages

   under the Florida Constitution Art I section 2 and the Florida

   civil Rights Act of 1992 760.01 - 760.11.

   20. Prior to filing this suit the undersigned investigated whether

   the site has been filed. It has not been sued.

   WHEREFORE, plaintiff respectfully requests:

      a. The Court issue a Declaratory Judgment that determines that

         the Defendant at the commencement of the subject lawsuit is in

         violation of Title III of the Americans with Disabilities Act,

         42 U.S.C. 12181 et seq.


      b. Injunctive relief against the Defendant including an order to

         make all readily achievable alterations to the facility; or to

         make   such   facility     readily   accessible     to    and   usable   by

         individuals with disabilities to the extent required by the

         ADA;   and    to   require    the    Defendant     to    make   reasonable

         modifications in policies, practices or procedures, when such

         modifications      are   necessary   to   afford   all    offered   goods,

         services, facilities, privileges, advantages or accommodations

                                         10
Case 2:21-cv-14079-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 11


         to individuals with disabilities; and by failing to take such

         steps that may be necessary to ensure that no individual with

         a    disability   is   excluded,        denied   services,   segregated   or

         otherwise treated differently than other individuals because

         of the absence of auxiliary aids and services.


      c. An   award   of attorney    fees,        costs and   litigation expenses

         pursuant to 42 U.S.C. sec 12205.


      d. Such other relief as the Court deems just and proper, and/or

         is allowable under Title III of the Americans with Disabilities

         Act.


                                      Respectfully submitted,


    Dated:    February 2, 2021         S/ Anthony J. Brady Jr.
                                       Anthony J. Brady, Jr., Esq.


                                      604 Banyan Trail,
                                      811362
                                      Boca Raton, FL 33431
                                      (561) 603-6387
                                      Ladbrady@gmail.com.
                                      Florida bar number 100366.
                                      Attorney for Plaintiff




                                            11
